DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Request for Continued Examination filed on May 4, 2021.  Claims 1, 7, 13 and 19 are amended.  Claims 1-24 are pending.  All pending claims are examined. 

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments
101 and Art Rejection Analysis
101 Analysis
Based on the amendments to the claims, the 101 rejection is withdrawn.

Art Rejection Analysis
Applicant's arguments have been considered but are not persuasive.  According to the Applicant’s Specification.
[0056] The application proxy system 120 functions to manage a simulation of a first-party software application, and/or web browser software application (including, e.g., instantiations of headless web browsers), access to an institution. The application proxy system 120 operates in cooperation with one or more institution interface modules (e.g., institution interface modules 131, 132, and 133) to establish a data model and/or a data image that acts as a virtualized or simulated application instance (also referred to herein as an “application proxy instance,” “proxy instance,” “virtualized instance,” “simulated instance,” and/or the like) (e.g., proxy instances 121, 122, and 123). From the perspective of the institution, the proxy instance (e.g., proxy instances 121, 122, and 123) appears as a first-party application (e.g., Payroll Provider 2 application 153) and/or web browser application installed on a physical user device (e.g., user devices 171 and 172) that is being used by a user. In other words, the requests received from the proxy instance are treated like requests from a first-party mobile app, desktop app, web-based application, or web browser of the user. The application proxy system 120 may store and maintain a plurality of application proxy instances (e.g., proxy instances 121, 122, and 123). The proxy instances may include configuration settings and properties that, when used according to a defined institution interface (e.g., an institution interface of an institution interface module 131, 132, and/or 133), will appear as requests from first-party applications (e.g., application 153) of the institution (e.g., institution 141, 142, and/or 143) and/or web browser applications. A different proxy instance may be created and maintained for each user account-institution pair. A given user may have multiple user accounts with different payroll providers/institutions. A proxy instance may include a set of properties that can be used to authenticate the proxy instance with the institution system (e.g., institution 141, 142, and/or 143). The application proxy system 120 provides a method to programmatically create a proxy instance for a user. The user may provide some account credentials that can be used in an initial registration of the proxy instance with the non-public or public API of the institution (including, e.g., web pages). The proxy instance may be characterized as a set of properties that can be stored and maintained. Some of those properties may be automatically generated, may be provided from the institution during negotiating registration, may be properties of the application that is being simulated, and/or may include any suitable identifying and authenticating information. The properties may include or be based on a unique user identifier code/fingerprint, an authentication token, a MAC address (e.g., a MAC address of a user device 171 or 172), or any suitable information. When a request is made to a payroll provider or institution on behalf of a user, the properties of the proxy instance may be invoked to gain access to the institution on behalf of the associated user.


In addition to Hockey disclosing simulated transfer transaction (see, Hockey, paras. 0027-0030, 0035, 0055), Bajoria, USP Pub. No. 20180191685, discloses a recurring transfer mechanism between a receiver and sender whereby “The electronic transfer network 100 also may include one or more proxy servers 108 configured to operate between a set of related client devices 106 and the back-end server(s) 102.
In particular, 
[0081] …certain embodiments may support transfers between locations 705a and 705b using a secure transfer system 710. In various embodiments, locations 705 may correspond to different physical or virtual domains/regions, for instance, different geographic areas within different jurisdictions, different data centers, different networks, different computing infrastructures, etc. As discussed in more detail below, a secure transfer system 710 may include various specialized software and/or hardware components, including a transfer system 711, a transferor authentication system 712, and a recurring transfer data store 713. Using such components, the secure transfer system 710 may be configured to store data defining a set of recurring transfers, including both the transfer details (e.g., transferor details, transferee details, amount and other transfer-specific details, etc.) along with associated recurrence parameters (e.g., recurrence schedule, recurrence conditions, etc.). Based on the recurring transfer data, the secure transfer system 710 may generate and transmit recurring transfer notifications to the appropriate transferor device(s) 720, which may be configured with its own various specialized software and/or hardware components to present recurring transfer notifications, and receive and transmit user input back to the secure transfer system 710. Such user responses may include confirmations of the recurring transfer, including user biometric data and/or other user authentication data. Additionally or alternatively, users may respond via a transferor device 725 to edit individual or recurring transfer details, before confirming (or not confirming) that the scheduled recurring transfer may be performed by the secure transfer system 710.
(see Bajoria, paras. 0081, Fig. 7; see also paras 0022 – “management servers 102 and/or external systems 110 may correspond to secure systems operated by financial institutions or other entities, by which sender and receiver credentials and value transfer requests may be received and analyzed, and value-based transactions may be authorized and performed.,”; see also paras. 0028 – “The electronic transfer network 100 also may include one or more proxy servers 108 configured to operate between a set of related client devices 106 and the back-end server(s) 102. In some cases, proxy server 108 may maintain private user information for client devices 106 interacting with applications or services hosted on other servers. For example, the proxy server 108 may be used to maintain private data of a user within one jurisdiction even though the user is accessing an application hosted on a server (e.g., the data management server 102) located outside the jurisdiction. ,”;  see also paras. 0037, 0054-0055). 
 Examiner maintains the cited references disclose the invention as claimed.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hockey, USP Pub. No. 20190182233 in view of Bajoria, USP Pub. No. 20180191685,
As to claim 1, Hockey discloses A system comprising:
one or more computer readable storage mediums having program instructions embodied therewith; and 
one or more processors configured to execute the program instructions (Hockey, para. 0055): to cause the system to:
receive a request to change future transfers (Hockey, paras 0027-0033, 0053-0055);
identify an external institution associated with the future transfers from [[a]] the database (Hockey, paras 0027, 0033, 0055) 
initiate, based on the identified external institution, a simulated instance of a software application of the external institution to determine a set of endpoints and a set of the future transfers to the endpoints (Hockey, paras 00239) wherein the simulated Hockey,  Fig. 12 element 1208, 1211);
receive a request from the user to change at least one of the set of the endpoints and the set of the future transfers to the endpoints(Hockey, paras 0249); and using [use] the Hockey, para. 0249).
Hockey discloses transfers but does not directly disclose but Bajoria discloses a database that matches employers to external institutions (Bajoria, paras. 0028, 0037, 0054-0055)
receive a request to change recurring transfers; (Bajoria, paras. 0028, 0037, 0054-0055); receive an identification of a user (Bajoria, paras. 0028, 0037, 0054-0055)
identify an employer associated with [[ a]] the identified user (Bajoria, paras. 0022, 0027, 0035, 0044)
 identify an external institution associated with the recurring transfers (Bajoria, paras 0027, 0033, 0055) from [[a]] the database (Bajoria, paras. 0030-0035; see also para. 0027); 
initiate, a simulated instance of a software application of the external institution associated with the identified user and wherein the simulated instance is specifically configured to interface with an application programming interface (“API”) of the external institution with computing devices associated with the external institution (Bajoria, Fig. 7 para. 0081; see also paras. 0022, 0028, 0037).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hockey with the recurring transfer mechanism of Bajoria because it would provide and additional layer of security by ensuring limiting access to the sensitive and confidential credentials of the user. 
As to claim 2, Hockey discloses the system of Claim 1, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
identify the external institution from a database based on transaction details including source and destination information for the financial transaction (Hockey, para. 0033) but does not directly disclose  but Bajoria discloses identifying the employer comprise receiving a selection of an employer from the user; Bajoria, paras. 0022, 0027, 0035, 0041 – see rationale for combination in claim 1).
As to claim 3, Hockey discloses the system of Claim 2, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
initiate an account recovery with the external institution; receive a multi-factor authentication token from the user; and provide the multi-factor authentication token to the external institution to access a user account in thesimulated instance (Hockey, paras. 0216, 0237).
As to claim 4, Hockey discloses the system of Claim 2, wherein the one or more processors are configured to execute the program instructions to further cause the system to: retrieve transaction data(Hockey, paras. 0311, 0365); categorize the transaction data to identify recurring transactions(Hockey, paras. 0311, 0365); 
but does not directly disclose but Bajoria discloses identify a first external institution based on the recurring transactions; identify a first employer based on the recurring transactions; and update the database with the first external institution and the first employer (Bajoria, paras. 0022, 0027, 0035, 0041).
	It would have been obvious to once skilled in the art modify Hockey with the mechanism of Bajoria such that identifying the particulars of the recurring transaction because this would provide an improvement in streamlining the process of handling the information of any such identified employer.
As to claim 5, Hockey discloses the system of Claim 1, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
receive a selection of a current external user account system from the user(Hockey, paras. 0154, 0365); and access transaction data from the current external user account system (Hockey, para. 0311), wherein the identifying of the external institution is based on the transaction data from the current external user account system (Hockey, paras. 0055).
As to claims 6-7 which recite limitations similar to claim 4 and are rejected in like manner.
As to claim 8, Hockey discloses the system of claim 1, wherein the one or more processors are configured to execute the program instructions to further cause the system to: read a current allocation of the future transfers from the simulated instance (Hockey, para . 0249); 
but does not directly disclose but Bajoria discloses recurring transfers and receive a selection of a new allocation for the future transfers from the user; and display the new allocation for the future transfers (Bajoria, paras. 0022-027, 0030-0035, 0041; Fig. 7 – see rationale for combination in claim 1).
As to claim 9, Hockey discloses the system of Claim 8, wherein the one or more processors are configured to execute the program instructions to further cause the system to:
receive a confirmation of the new allocation from the user; write the new allocation to the external institution via the Hockey, paras, 00154, see also paras. 0249, 0252).
As to claim 10, Hockey discloses the system of claim 1, wherein the request from the user comprises changing the set of endpoints to include a new external user account system (Hockey, paras 0249).
As to claim 11, Hockey discloses the system of Claim 1, wherein the request from the user comprises customizing allocations of the set of future recurring transfers to the set of the endpoints (Hockey, para. 0249).  
Hockey does not directly disclose but Bajoria discloses recurring transfers to the set of the endpoints (Bajoria, paras. 0022-0027, 0035, 0041 – see rationale for combination in claim 1).
As to claim 12, Hockey discloses the system of Claim 1, wherein the one or more processors are configured to execute the program instructions to further cause the system to :provide the user with an authentication challenge based on multi-factor authentication(Hockey, paras 0252)..
As to claim 13, recites limitations similar to claim 1 and is rejected in like manner.
As to claim 14 contains limitations similar to claim 2 and is rejected in like manner.
As to claim 15, Hockey discloses the method of claim 14, further comprising: by the one or more processor executing program instructions: initiating an account recovery with the external institution; receiving a multi-factor authentication token from the user; and providing the multi-factor authentication token to the external institution to access a user account in the proxy instance (Hockey, paras. 0216, 0237).
As to claim 16, contains limitations similar to 4 and is rejected in like manner.
As to claim 17, Hockey discloses the method of claim 13, wherein the identifying the external institution comprises: by the one or more processor executing program instructions: receiving a selection of a current external user account system from the user (Hockey, paras. 0154, 0365); and
Hockey, para. 0311), wherein the identifying of the external institution is based on the transaction data from the current external user account system (Hockey, paras 0055). 
As to claim 18, contains limitations similar to claim 6 and is rejected in like manner.
As to claim 19 contains limitations similar to claim 7 and is rejected in like manner.
As to claim 20 contains limitations similar to claims 8-9 and is rejected in like manner.
As to claim 21. (Previously Presented) Hockey discloses the system of Claim 1, wherein identifying the external institution associated with future transfers (Hockey, para. 0055) from the database is performed without receiving login credentials for the external institution from the user (Hockey, Abstract; see also Figs. 3-6).
Hockey does not directly disclose but Bajoria discloses recurring transfers (Bajoria, paras. 002, 0027, 0030-0035 – see rationale for combination in claim 1)
As to claim 22. (Previously Presented) Hockey discloses the system of Claim 1, wherein the simulated instance of the software application is generated based on an analysis of an actual instance of the first-party application associated with the external institution and interactions between the actual instance of the software application and the external institution (Hockey, para. 0008; see also Figs. 1, 3-6).
As to method claim 23, contains limitations similar to system claim 21 and is rejected in like manner.
As to method claim 24, contains limitations similar to system claim 22 and is rejected in like manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696